DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 12/21/2021:
Claims 1-13 are pending in the current application.  Claims 1 and 5 have been amended and Claims 12 and 13 are newly added.
The drawings were received on 12/21/2021.  These drawings are accepted.
The rejection under 35 U.S.C. 112 is overcome in light of the amendment.
The core of the previous prior art-based rejections have been overcome in light of the amendment and a new rejection is laid out below.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
5.	Claims 1-3, 5-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda US PG Publication 2017/0301905 in view of Hermann US PG Publication 2011/0165446.
Regarding Claims 1 and 12, Takeda discloses a secondary battery pack comprising a plurality of cylindrical battery cells 1 arranged in one direction, each cylindrical battery cell 1 having a cylindrical side surface and outer end surfaces at both ends thereof with electrode terminals respectively formed at the end surfaces of one end and the other end thereof (“projecting electrode and flat electrode”, para 0047), a connection plate (lead plate) 5 configured to electrically connect the plurality (any two cells is a plurality) of battery cells with each other, a pack housing (bottom case and lid case) 3/4 having an inner space in which the plurality of cylindrical battery cells are mounted so that the cylindrical battery cells 1 are located in a horizontal direction (they can either be consider aligned in a horizontal direction, depending on the orientation of the battery pack or the terminals are arranged in planes that are in the horizontal direction), a thermally conductive resin 7 between an inner surface of the pack housing 3/4 forming the inner space and an outer surface of the plurality of cylindrical battery cells 1, and a cell frame (holder) 2 configured to surround an upper portion of the plurality of cylindrical battery cells 1 and at least a portion of end surfaces of both ends of the plurality of cylindrical battery cells at which the electrode terminals (projecting electrode and flat electrode) are formed, the cell frame having an opening through which the electrode terminals are exposed out (see Figs 1-7; paras 0042-0058).   Although Takeda does not explicitly recite electrode terminals respectively at one end and the other end thereof, the skilled artisan would understand that “projecting electrode and flat electrode that are disposed at opposite ends of each cylindrical cell” are electrode terminals, since Fig. 6 clearly shows lead plates 5 fixed to end electrodes and describes that the cells are connected in parallel or in series by lead plates 5, so the electrode terminals are necessarily at one end and opposing ends respectively of the cells 1.  
Takeda fails to disclose the cell frame having a coating prevention part protruding outward from at least a portion of a rim of the opening wherein the cell frame and the coating prevention part are continuous of a same material.  However, Hermann discloses a conventional secondary battery pack comprising a plurality of cylindrical battery cells arranged in one direction, each cylindrical battery cell having a cylindrical side surface and outer end surfaces at both ends thereof, wherein Hermann teaches a cell frame (battery mounting well) 300 configured to surround an upper portion of the plurality of cylindrical battery cells 400 and at least a portion of an end surface where a terminal is formed, the cell frame 300 having an opening (through-hole) 303 through which electrode terminals are exposed out, the cell frame 300 having a coating prevention part (annular ring) 305 protruding outward (i.e. extending outward, away from the rim) from an entire periphery of a rim of the opening (meeting Claim 12) such that the electrode terminals remain exposed out, wherein the cell frame and the coating prevention part are continuous of the same material, wherein a coating material (adhesive sealant) 501 is disposed between the terminal and the cell frame such that the mounting well (cell frame) 300 creates a bond with the sealant that adds mechanical strength to the mounted battery and a bonding dam is formed by the coating prevention part 305 that prevents adhesive (sealant) from wicking out and potentially coating the terminal, said function being carried out by the configuration which allows for a smaller quantity of adhesive sealant to be used than previous inventions in the same field of endeavor and prevents condensation-induced corrosion from occurring between battery terminals (see at least Figs 3-5; paras 0006-0009, 0017-0021). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate the structure and design of the battery cells of Takeda using a sealant and using a continuously formed coating prevention part to ensure the security of the cell and to prevent the sealant/adhesive from coating the terminal of Takeda because Hermann teaches that the sealant and coating prevention part have these advantages over previous configurations of cell holders and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2, Takeda modified by Hermann fails to specifically disclose that the connection plate has a bent structure bent vertically or horizontally along an outer surface of the coating prevention part that protrudes outward.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the connection plate of Takeda modified by Hermann to have a bent structure bent vertically or horizontally along an outer surface of the coating prevention part that protrudes outward in order to minimize the space taken up by the features since this would require a simple change of shape and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claim 3, Takeda modified by Hermann discloses a perforation hole in the frame in which the connection plate is inserted to connect with the electrode terminals (see e.g. Fig. 6 of Takeda) and discloses that the coating prevention part has a hole to allow vented gases to escape.  See rejection above.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to allow the connection plate of Takeda modified by Hermann to be inserted into the perforation hole of the coating prevention part in order to continue to allow the connection plate to electrically connect the battery cells since this is required for the battery pack to function.  
Regarding Claim 5, Takeda discloses wherein the cell frame includes a first frame 22A configured to cover one side of the plurality of cells with respect to a horizontal direction, a second frame coupled to the first frame and configured to cover the other side of the plurality of cylindrical battery cells with respect to the horizontal direction, wherein each of the first and second frame (being both frame parts 22 shown in Fig 7) includes a cover portion 22B having an inner surface formed to surround the upper portion of the plurality of cells and at least a portion of the horizontal sides of the cells, and an open portion formed therein so that a lower portion of the plurality of cells is exposed out , and wherein the thermally conductive resin 7 is coated to surround at least a lower portion of the plurality of cells among end surfaces thereof.
Regarding Claim 6, the first and second frames of Takeda have a fixing hole so that a portion of the thermally conductive resin is introduced (by filling) and solidified in the fixing hole (see at least Fig. 7, para 0037, 0060).  The “hole” in the frames are simply the open portions that are not fit to the shapes of the battery cells, but are rather the opposing, open sides of the frames of Takeda modified by Hermann.
Regarding Claim 7, Takeda discloses that the pack housing includes an upper case (lid case) 4 configured to cover an upper portion of the cell frame, and a lower case (bottom case) 3 coupled to a lower surface of the upper case 4 and having a plurality of concave structures (side walls 22A of the peripheral wall 22 of 2) at the inner space respectively corresponding out outer surfaces of lower portions of the plurality of battery cells  (Figs 1-5, para 0027).
Regarding Claim 8, Takeda modified by Hermann fails to specifically disclose a plurality of convex portion protruding outward corresponding to the shape of the plurality of concave structures formed at the inner portion of the lower case are formed at an outer surface of the lower case.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the lower case in the same shape as the peripheral wall 22 of the cell frame 2 of Takeda modified by Hermann in order to save space (fitting e.g. the electrical components elsewhere) since this would simply require a simple change of shape and rearrangement of parts and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 13, Takeda modified by Hermann does not specifically recite wherein the coating prevention part has a hollow tubular form.  However, the skilled artisan would have found it obvious before the effective filing date of the instant application to design the coating prevention part of Takeda and Hermann such that it has a hollow tubular form in order to create a broad seal, since this would require a mere change of shape, The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda US PG Publication 2017/0301905 in view of Hermann US PG Publication 2018/0316071, as applied to Claim 1, and further in view of Yoshizawa US Patent 6,132,900.
Regarding Claim 4, Takeda modified by Hermann discloses the claimed battery pack as disclosed in the rejection of Claim 8, which is incorporated herein in its entirety.  Takeda modified by Hermann fails to specifically disclose wherein the coating prevention part has a gas vent structure that is opened to discharge an air inside the coating prevention part when the air pressure of the inner space in which the electrode terminals are located is higher than a predetermined value.  However, Yoshizawa teaches that an exhaust hole can be provided between a battery terminal and the periphery of a seal plate, covering the exhaust hole with metal foil, in order to allow for venting of the cell to prevent explosion accidents of the cell (see e.g. col 2, lines 40-67).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the coating prevention part of Takeda and Hermann a gas vent structure that is opened to discharge an air inside the coating prevention part when the air pressure of the inner space in which the electrode terminals are located is higher than a predetermined value because . Takeda and Hermann having the plurality of convex portions because Yoshizawa teaches that this feature improves safety of a battery.  Although the safety feature of Yoshizawa is applied to a battery cell and not a battery cell holder, the skilled artisan would be capable of recognizing the danger presenting by sealing off the terminals of a battery such that vented gas cannot be expelled without an explosion and would find it obvious to apply the safety vent feature to the battery pack of Takeda modified by Hermann as described above.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda US PG Publication 2017/0301905 in view of Hermann US PG Publication 2018/0316071, as applied to Claim 8, and further in view of Obasih US PG Publication 2021/0167439.
Regarding Claim 9, Takeda modified by Hermann discloses the claimed battery pack as disclosed in the rejection of Claim 8, which is incorporated herein in its entirety.  Takeda modified by Hermann fails to specifically disclose wherein a lattice portion in which ribs protruding outward are formed to extend vertically and horizontally is at the outer surface of the lower case having the plurality of convex portions.  However, Obasih teaches that thermal energy management system includes a plurality of fins forming a grid-like structure (i.e. a lattice comprising ribs protruding outward are formed to extend vertically and horizontally) is at the bottom surface of a battery module in order to improve heat dissipation (see at least Fig. 6; paras 026, 0041).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a lattice portion in which ribs protruding outward are formed to extend vertically and horizontally is at the outer surface of the lower case of Takeda and Hermann having the plurality of convex portions because Obasih teaches that this feature improves heat dissipation of a battery pack.  
8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda US PG Publication 2017/0301905 in view of Hermann US PG Publication 2018/0316071, as applied to Claim 1, and further in view of Takayasu US PG Publication 2019/0372182.
Regarding Claims 10 and 11, Takeda modified by Hermann discloses the claimed battery pack as disclosed in the rejection of Claim 1, which is incorporated herein in its entirety.  Takeda modified by Hermann fails to specifically disclose an electronic device or a power tool using the battery pack of Claim 1.  However, in the same field of endeavor of battery packs having safety features such as thermally conductive materials disposed around battery cells, Takayasu discloses that a battery pack using cylindrical batteries surrounded by thermally conductive material is used in a hand-held power tool or an electronic device or a vehicle interchangeably (paras 0003-0005).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate the battery pack of Takeda modified by Hermann into an electronic device or a power tool because Takayasu teaches that these are suitable uses for such a battery pack and would benefit from the safety features provided by such an invention and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729